UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-K ☒ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2013 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-35285 Biota Pharmaceuticals Inc. (Exact name of Registrant as specified in its charter) Delaware 59-1212264 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 2500 Northwinds Parkway, Suite 100, Alpharetta, GA (Address of Principal Executive Offices) (Zip Code) (678) 221 3343 (Registrant’s telephone number, including area code) Securities registered pursuant to section12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, par value $.10 per share The Nasdaq Stock Market LLC NASDAQ Global Select Market Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.
